DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“odometry module” in claims 1,2,12 and 19, “lateral detection device” in claim 11; “first detection device” and “second detection device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
first detection device refers to “a camera of an external camera system of a motor vehicle” (Applicant’s specification as filed, [0020])
second detection device refers to “an inclination sensor” (Applicant’s specification as filed, [0020]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 12 and 19 limitation “odometry module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification states the claimed function of “odometry module” is to “determine a motor vehicle position” There is no disclosure of any particular structure, either explicitly or inherently, to perform the odometry function. The use of the term “module” is not adequate structure for performing the function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “odometry module” refers to a mechanical or electrical instrument for measuring the distance traveled by a vehicle. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which “odometry module” structure or structures perform(s) the claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 


Similarly, regarding the claim 11 limitation “lateral detection device“; the use of the term “device” is not adequate structure for performing the function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claims 3-11 are rejected for similar reasons and their dependence on claim 1. 
Claim 13 is rejected for similar reasons and its dependence on claim 12. 

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions.  

The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1).

Regarding Claim 1, Simmons teaches a method for parking a motor vehicle curbside (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the method comprising: the curb being in a predetermined parking area (Simmons, [0019] “vehicle…encountering a curb…while autonomously maneuvering into a parking space”; Examiner interprets “parking space” as predetermined parking area); the wheel sensor operably connected to a wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”); detecting a crossing of an edge on the curb by the wheel (Simmons, [0025] “the curb detector…detects when one of the wheels…contacts and/or climbs the curb 100.”); and during the crossing of the curb edge (Simmons, [0018] “when the vehicle wheel climbs a curb”), carrying out a correction measure for an odometry module (Simmons, [0018] “when the vehicle wheel climbs a curb, the distance traveled is not properly calculated via odometry. This leads to errors in the estimated vehicle position and heading angle”, [0022] The parking assist system…then recalculates the position of the vehicle…”; [0042] “parking assist system… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module), the correction measure being a function of the height of the curb edge (Simmons, [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).
Simmons does not teach detecting a height of a curb using photogrammetry.  However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include detecting a height of a curb using photogrammetry as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons also does not teach generating a profile of wheel pulses detected during a driving maneuver for curbside parking in the predetermined parking area, the wheel pulses output by a wheel sensor.  However, Moon teaches these limitations.

Moon teaches generating a profile of wheel pulses detected during a driving maneuver for curbside parking in the predetermined parking area (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement along the road. There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored i.e. information about the previous 60 cm of movement., the wheel pulses output by a wheel sensor; Examiner interprets “array” as reading on profile, the wheel pulses output by a wheel sensor (Moon, [0089]  “pulse from the wheel speed sensor for every 5 cm of movement along the road”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include generating a profile of wheel pulses detected during a driving maneuver for curbside parking in the predetermined parking area, the wheel pulses output by a wheel sensor as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).

Regarding Claim 2, Simmons teaches the method according to claim 1, the method further comprising: determining a motor vehicle position using the odometry module (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module). 

Simmons does not teach wherein the act of carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb, the determining based at least in part on the adjusted profile of the wheel pulses.  However, Moon teaches these limitations.

Moon teaches wherein the act of carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal is as follows: [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”, [0064] “height of the sensor and h is the effective height of the obstruction”, [0013] “height of the sensor and covers objects such as kerbs”; Examiner interprets “height of obstruction” as height of curb), the determining based at least in part on the adjusted profile of the wheel pulses : [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the act of carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb, the determining based at least in part on the adjusted profile of the wheel pulses as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).

Regarding Claim 3, Simmons teaches the method according to claim 2, wherein determining the motor vehicle position (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry”).  

Simmons does not teach comprises: determining a provisional motor vehicle position based at least in part on the profile of wheel pulses; and adjusting the determined motor vehicle position based at least in part on a height fraction of the profile of the wheel pulses caused by the height of the curb.  However, Moon teaches these limitations.

Moon teaches determining a provisional motor vehicle position based at least in part on the profile of wheel pulses (Moon, [0109] “a sequence of successive sensor output values are obtained for movement over predetermined incremental distances…it is determined whether the output of the sensor is increasing relative to the reference or decreasing…if the vehicle is moving, and the change in the sensor output is quite large, this is likely to be an indication that an object has been detected”); and adjusting the determined motor vehicle position based at least in part on a height fraction of the (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal” [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include determining a provisional motor vehicle position based at least in part on the profile of wheel pulses; and adjusting the determined motor vehicle position based at least in part on a height fraction of the profile of the wheel pulses caused by the height of the curb as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 4, Simmons teaches the method according to claim 1.  Simmons does not teach wherein carrying out the correction measure during the crossing of the curb is based at least in part on a spatial profile of the curb in the predetermined parking area. However, Prinet teaches this limitation (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include carrying out the correction measure during the crossing of the curb is based at least in part on a spatial profile of the curb in the predetermined parking 

Regarding Claim 5, Simmons teaches the method according to claim 1.  Simmons does not teach wherein the photogrammetric method is a structure-from-motion method in a 3D mode. However Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the photogrammetric method is a structure-from-motion method in a 3D mode as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 6, Simmons teaches the method according to claim 1.  Simmons does not teach wherein the photogrammetric method is a structure- from-motion method, in a two-stage 2D/3D hybrid mode.  However Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function...directly extract 3D information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the photogrammetric method is a structure- from-motion method, in a two-stage 2D/3D hybrid mode as taught by Prinet in order to have a “X, Y, Z camera reference axis” (Prinet 0037])  to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 7, Simmons teaches the method according to claim 1.  Simmons does not teach wherein the photogrammetric method is a structure- from-motion method in a 2D mode, and the height of the curb is detected by means of a machine learning method.  However, Prinet teaches these limitations.

Prinet teaches wherein the photogrammetric method is a structure- from-motion method in a 2D mode (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function”), and the height of the curb is detected by means of a machine learning method (Prinet, [0006] “The first stage is directed at detecting and localizing candidate curb regions in the image using a machine learning classifier combined with a robust image appearance descriptor and sliding window strategy…further assumed that the curb is substantially orthogonal to the ground plane, and curb's height can be estimated”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the photogrammetric method is a structure- from-motion method in a 2D mode, and the height of the curb is detected by means of a machine 

Regarding Claim 8, Simmons teaches the method according to claim 1, wherein the crossing of the curb is detected by detecting a change in position and/or change in inclination of the motor vehicle (Simmons, [0021] “the curb detector…detects when one of the wheels…contacts the curb 100 and…identifies which one of the one of the wheels…contacted the curb”).
  
Regarding Claim 10, Simmons teaches the method according to claim 1, further comprising making the driving maneuver, the driving maneuver being at least partially automated (Simmons, [0019] “a vehicle…encountering a curb…while autonomously maneuvering into a parking space”).  
Regarding Claim 12, Simmons teaches an apparatus for parking a motor vehicle curbside  in a predetermined parking area (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the motor vehicle having at least one wheel (Simmons, Simmons, [0019] “The vehicle…includes a powertrain with an engine, a transmission, a suspension, and a driveshaft”, [0022] “the rear right wheel”), an encoder operably connected to the at least one wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”), the apparatus comprising: a second detection device (Simmons, [0021] “curb detector”), the second detection device positioned to detect a crossing of the curb by the at least one wheel (Simmons, [0025] “the curb detector…detects when one of the wheels…contacts and/or climbs the curb 100”); and an odometry module programmed to carry out a correction measure as a function of the height of the curb during the crossing of the curb (Simmons, [0018] “when the vehicle wheel climbs a curb, the distance traveled is not properly calculated via odometry. This leads to errors in the estimated vehicle position and heading angle”, [0022] The parking assist system…then recalculates the position of the vehicle…”; [0042] “parking assist system… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module; [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).  

Simmons does not teach a first detection device positioned to detect a height of a curb, the first detection device configured to detect the height using photogrammetry. However, Prinet teaches these limitations.

Prinet teaches a first detection device positioned to detect a height of a curb (Prinet, [0028] "The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”),  the first detection device configured to detect the height using photogrammetry (Prinet, [0031] “photometric transformations” , [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a first detection device positioned to detect a height of a curb, the first detection device configured to detect the height using photogrammetry as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Regarding Claim 13, Simmons teaches a motor vehicle comprising the apparatus of claim 12 (Simmons, [0019] “The vehicle…includes a powertrain with an engine, a transmission, a suspension, and a driveshaft”, [0020] “The vehicle…includes a parking assist system”).

Regarding Claim 14, Simmons teaches a vehicle having a system for parking curbside (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the curb having a height and an edge (Simmons, [0018] “curb profile, height, material, and/or color, etc.”), the vehicle comprising: at least one wheel (Simmons, [0022] “the rear right wheel”);a second detector arranged to detect when the wheel crosses an edge of the curb (Simmons, [0025] “the curb detector…detects when one of the wheels…contacts and/or climbs the curb 100”); an encoder operably connected to the wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”), and a programmable circuit in data communication with the encoder (Simmons, Fig 2 shows the encoder in a circuit with communication via can bus) and the second detector (Simmons, Fig 2 Curb Detector-Box 118). 

Simmons does not teach a first detector arranged to detect a height of the curb. However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations” , [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a first detector arranged to detect a height of the curb as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons also does not teach a series of encoder pulses as the wheel rotates; the programmable circuit programmed to generate a first profile of encoder pulses corresponding to encoder pulses generated while the vehicle is parking, determine a number of additional encoder pulses, the number of additional 


Moon teaches the encoder outputting a series of encoder pulses as the wheel rotates (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement”); the programmable circuit programmed to generate a first profile of encoder pulses corresponding to encoder pulses generated while the vehicle is parking (Moon, [0016] “vehicle is reversing and tuning, such as into a parking space”, [0089] “There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored”), determine a number of additional encoder pulses (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal “, [0091] “Shift all the data in the array down one place and store the latest data”), the number of additional encoder pulses corresponding to a change in elevation caused by the wheel crossing the edge of the curb (Moon, [0013] “changes in the height of the vehicle above ground as it moves…the height of the sensor and covers objects such as kerbs”), and determine the lateral distance traveled by the vehicle based at least in part on the first profile of encoder pulses and the number of additional encoder pulses (Moon, 0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance. That is, a speed or movement sensor associated with the vehicle determines when the vehicle moves a particular distance increment, such as 5 cm, and sends the triggering pulse to the capacitive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a series of encoder pulses as the wheel rotates; the programmable circuit programmed to generate a first profile of encoder pulses corresponding to 
Regarding Claim 15, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the programmable circuit is further programmed to generate a second profile of encoder pulses, the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses, and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further programmed to generate a second profile of encoder pulses (Moon, Fig 4 shows a second profile of the encoder pulses over distance), the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal “, [0091] “Shift all the data in the array down one place and store the latest data”), and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses (Moon, 0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance. That is, a speed or movement sensor associated with the vehicle determines when the vehicle moves a particular distance increment, such as 5 cm, and sends the triggering pulse to the capacitive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to generate a second profile of encoder pulses, the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses, and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 16, Simmons teaches the vehicle of claim 15.  Simmons does note teach wherein the programmable circuit is programmed to generate the second profile of encoder pulses by adjusting the first profile by a height fraction, the height fraction corresponding to the number of additional encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is programmed to generate the second profile of encoder pulses by adjusting the first profile by a height fraction (Moon, Fig 4 shows a second profile of the encoder pulses over distance at different heights), the height fraction corresponding to the number of additional encoder pulses (Moon, Fig 4 shows a second profile of the encoder pulses over distance at different heights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is programmed to generate the second profile of encoder pulses by adjusting the first profile by a height fraction, the height fraction corresponding to the number of additional encoder pulses.as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 17, Simmons teaches the vehicle of claim 14, the lateral distance traveled by subtracting the second distance from the first distance (Simmons, [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).
Simmons does not teach wherein the programmable circuit is further programmed to generate a first position based on the first profile of encoder pulses and a second distance 1518540.0005USWO K 24372 WO/US based on the number of additional encoder pulses. However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further programmed to generate a first position based on the first profile of encoder pulses Moon, Fig 4 shows a second profile of the encoder pulses over a first distance)  , and a second distance 1518540.0005USWOK 24372 WO/US based on the number of additional encoder pulses Moon, Fig 4 shows a second profile of the encoder pulses over a first distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to generate a first position based on the first profile of encoder pulses, and a second distance 1518540.0005USWO K 24372 WO/US based on the number of additional encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 18, Simmons teaches the vehicle of claim 14, determine a corrected position of the vehicle by subtracting the second distance from the provisional position (Simmons, [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).
Simmons does not teach wherein the programmable circuit is further programmed to determine a first position based on the first profile of encoder pulses, generate a distance based on the number of additional encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further programmed to determine a first position based on the first profile of encoder pulses (Moon, [0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance”), generate a distance based on the number of additional encoder pulses (Moon, [0073] “The next signal obtained from the capacitive sensor for a particular distance interval is then obtained”, [0071] “the capacitive sensor periodically sends its measurement signals, upon receipt of a triggering pulse from a speed or movement sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to determine a first position based on the first profile of encoder pulses, generate a distance based on the number of additional encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 19, Simmons teaches the vehicle of claim 14, wherein the programmable circuit is programmed with an odometry module (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module). 

Regarding Claim 20, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the first detector is a camera.  However, Prinet teaches this limitation (Prinet, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the first detector is a camera as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” by using data from images (Prinet, [0006]).

Regarding Claim 21, Simmons teaches the vehicle of claim 20. Simmons does not teach wherein the programmable circuit is further programmed to determine the height of the curb at least in part from the output of the camera.  However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to determine the height of the curb at least in part from the output of the camera as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons also does not teach the number of additional encoder pulses corresponds to the determined height of the curb.  However, Moon teaches this limitation (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal” [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the number of additional encoder pulses corresponds to the determined height of the curb as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 22, Simmons teaches the vehicle of claim 20.  Simmons does not teach wherein the programmable circuit is further programmed to generate a spatial profile of the curb at least in part from the output of the camera. However, Prinet teaches this limitation (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to the programmable circuit is further programmed to generate a spatial profile of the curb at least in part from the output of the camera as taught by Prinet in order to “delineate the exact area of the curb” for “clear path detection” when performing a parking maneuver (Prinet [0033]).

Simmons also does not teach the number of additional encoder pulses corresponds to the spatial profile. However, Moon teaches this limitation (Moon, Fig 4 shows spatial profile of the encoder pulses over distance).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the number of additional encoder pulses corresponds to the spatial profile as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).

Regarding Claim 23, Simmons teaches the vehicle of claim 22.  Simmons does not teach wherein the programmable circuit is further programmed to generate a three-dimensional model of the curb using structure-from-motion photogrammetry, and then generate the spatial profile from a three-dimensional model. However, Prinet teaches these limitations.
Prinet teaches the programmable circuit is further programmed to generate a three-dimensional model of the curb using structure-from-motion photogrammetry (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”), and then generate the spatial profile from a three-dimensional model (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to generate a three-dimensional model of the curb using structure-from-motion photogrammetry, and then generate the spatial profile from a three-dimensional model.  as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 24, Simmons teaches the vehicle of claim 22. Simmons does not teach wherein the programmable circuit is further programmed to generate a two-dimensional image, determine if the two-dimensional image represents a curb, generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb, and then generate the spatial profile from a three-dimensional model.  However, Prinet teaches these limitations.

Prinet teaches the programmable circuit is further programmed to generate a two-dimensional image, determine if the two-dimensional image represents a curb (Prinet, [0031] “Feature extraction is performed to detect a curb in the image”, [0004] “model the curb as a two dimensional (2D) step-function”),  generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function...directly extract 3D information”), and then generate the spatial profile from a three-dimensional model (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to generate a two-dimensional image, determine if the two-dimensional image represents a curb, generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb , and then generate the spatial profile from a three-dimensional model as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 25, Simmons teaches the vehicle of claim 22.  Simmons does not teach wherein the programmable circuit is further programmed to generate a two-dimensional image of the curb, and then determine the height of the curb at least in part from the two-dimensional image.  However, Prinet teaches these limitations.

Prinet teaches wherein the programmable circuit is further programmed to generate a two-dimensional image of the curb (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function”), and then determine the height of the curb at least in part from the two-dimensional image (Prinet, [0006] “The first stage is directed at detecting and localizing candidate curb regions in the image using a machine learning classifier combined with a robust image appearance descriptor and sliding window strategy…further assumed that the curb is substantially orthogonal to the ground plane, and curb's height can be estimated”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further programmed to generate a two-dimensional image of the curb, and then determine the height of the curb at least in part from the two-dimensional image as taught by Prinet in order to  “model the curb as a two dimensional (2D) step-function” to “delineate the exact area of the curb” (Prinet, [0004], [0033]).

Claims 9, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1) and Hauber et al. (US 20110199236 A1).
Regarding Claim 9, Simmons teaches the method according to claim 1.  Simmons does not teach wherein the crossing of the curb is detected using ultrasound signals. However, Hauber teaches this limitation (Hauber, [0013] “”the larger is the energy of motion attained, which, in the case of a given wheel diameter, is able to lead to riding over the curb at a certain wheel angle”, [0022] “sensors…are situated, which record surroundings…of motor vehicle…ultrasonic waves…to a surroundings evaluation device”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the crossing of the curb is detected using ultrasound signals as taught by Hauber in order to “set a steering angle…coming about between straight-line roll-away direction…of the at least one steerable wheel…and a parallel…to travel direction” for parking the vehicle (Hauber [0022]).

Regarding Claim 11, Simmons teaches the method according to claim 1. Simmons does not teach wherein the act of detecting the height of a curb is performed at least in part using a lateral detection device.  However, Hauber teaches this limitation (Hauber, [0013] “As a function of the lateral distance from the curb…The longer this path is, that the vehicle is able to cover before reaching the curb, the larger is the energy of motion attained, which, in the case of a given wheel diameter, is able to lead to riding over the curb at a certain wheel angle”, [0025] “the height of curb… ascertained“).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include detecting the height of a curb is performed at least in part using a lateral detection device as taught by Hauber in order to “set a steering angle…coming about between straight-line roll-away direction…of the at least one steerable wheel…and a parallel…to travel direction” for parking the vehicle (Hauber [0022]).

Regarding Claim 27, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the second sensor is an inclination sensor.  However, Hauber teaches this limitation (Hauber, [0021] “The inclination angle of the vehicle is recorded using an inclination sensor…situated in motor vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the second sensor is an inclination sensor as taught by Hauber in order to determine the “magnitude of the angle of inclination enables making predictions with respect to the force acting on the motor vehicle when crossing a curb during parking maneuvers (Hauber [0009]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1) and Lochmann et al. (US 20140330410 A1).
Regarding Claim 26, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the second sensor is an echo sounder.  However, Lochmann teaches this limitation (Lochmann, [0086] “the system could likewise work like an echo sounder or like acoustic feedback from a parking assistance system”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the second sensor is an echo sounder as taught by Lochmann in order to determine curb height by using sound pulses.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pope et al. (US 20160147915 A1) discloses the photogrammetric method is a structure- from-motion method, in a two-stage 2D/3D hybrid mode (Pope, [0036] “Combinations of 2D photos can be translated into 3D space and corresponding 3D data points using known photogrammetry”).
Noessner et al. (US 20170176988 A1) discloses the second detection device positioned to detect a crossing of the curb by the at least one wheel (Noessner, [0026] “By combining the information from parking and acceleration sensors, in particular from acceleration sensors for detecting collisions, it can be detected whether, or when, the road has been left, for instance by detecting the road edge or the curb edge (with the aid of the parking sensor system), and detecting the crossing of the road edge or curb edge by detecting the typical acceleration outliers”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662